DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2016-0157292, filed on 11/24/2016.
Application Status
Claim 1-15 are under examination. 
Claim 1-15 are rejected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-6, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hardness” in claim 2; “springiness” in claim 3; “gumminess” in claim 4; “cohesiveness” in claim 5; and “chewiness” in claim 6, are relative terms which renders the claim indefinite.  These terms are not defined by the claim, the specification does not provide a standard for ascertaining the 
The recitation of “…comprising forming after adding the coagulant…” in claim 14 is not clear. The metes and bounds of the limitation is not clearly defined, such as what is forming, or forming to what? Hence the claim is indefinite. Claim 15 is also rejected since the claim is depended upon rejected claim 14.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 4,818,558) and in view of Okuma et al. (US 2010/0204346 A1). 
Regarding claim 1-6 and 13-15, Hartman et al. (Hartman) discloses a tofu food product comprising soy bean fibers and soymilk, which were obtained from soybean (‘558, col. 3, ln. 1-7); and additives including sweeteners and coagulant (‘558, col. 3, ln. 10-21). Hartman does not explicitly With respect to claim 2-6, It is noted the cited characteristics, i.e. hardness, springiness, gumminess, cohesiveness, and chewiness are considered a functional limitations of the claimed product; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990). With respect to claim 13-15, modified Hartman discloses a method of making the tofu food product comprising soy bean fibers and soymilk, which were obtained from soybean (‘558, col. 3, ln. 1-7); and additives including sweeteners and coagulant (‘558, col. 3, ln. 10-21); wherein adding the additives sweeteners, and coagulant to the soymilk and soy bean fibers; and forming a coagulation maintained at greater than about 165°F (‘558, col. 21-24), which overlaps the cited range in claim 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7 and 10, modified Hartman does not discloses the amount of the sweetener comprising psicose (allulose) (‘346, [0001]) applied to the food including the tofu product (’346, [0070]). 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
	
Regarding claim 8, Hartman discloses the soy bean fibers were obtained from the soybean in total amount about 2-40% by weight (‘558, claim 26) of the tofu product. Hartman does not discloses the cited amounts. However, it would have been obvious to one of ordinary skill in the art to be motivated to adjust the soy bean fiber in the tofu product to include the cited amounts for known health benefits from fiber intake to a customer, absent a clear and convincing or evidence to the contrary.   
Regarding claim 9, Hartman discloses the coagulant (‘558, col. 3, ln. 10-21) is in an amount of 25 grams (’558, col. 4, ln. 9-25) in a 40 pounds of tofu product, which corresponds to the coagulant in an amount of 0.13% by weight of the tofu product; and overlaps the cited amount. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 11, Hartman discloses the coagulant (‘558, col. 3, ln. 10-21) including magnesium chloride.
Regarding claim 12, Hartman discloses the soy bean fibers were obtained from the soybean in total amount about 2-40% by weight (‘558, claim 26) of the tofu product; wherein the soy bean fibers is considered a solid content. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/HONG T YOO/Primary Examiner, Art Unit 1792